Name: Council Regulation (EU) 2016/2285 of 12 December 2016 fixing for 2017 and 2018 the fishing opportunities for Union fishing vessels for certain deep-sea fish stocks and amending Council Regulation (EU) 2016/72
 Type: Regulation
 Subject Matter: natural environment;  international law;  fisheries;  maritime and inland waterway transport
 Date Published: nan

 17.12.2016 EN Official Journal of the European Union L 344/32 COUNCIL REGULATION (EU) 2016/2285 of 12 December 2016 fixing for 2017 and 2018 the fishing opportunities for Union fishing vessels for certain deep-sea fish stocks and amending Council Regulation (EU) 2016/72 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 43(3) of the Treaty provides that the Council, on a proposal from the Commission, is to adopt measures on the fixing and allocation of fishing opportunities. (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (1) requires that conservation measures be adopted taking into account available scientific, technical and economic advice, including, where relevant, reports drawn up by the Scientific, Technical and Economic Committee for Fisheries (STECF). (3) It is incumbent upon the Council to adopt measures on the fixing and allocation of fishing opportunities, including certain conditions functionally linked thereto, as appropriate. Fishing opportunities should be distributed among Member States in such a way as to assure each Member State relative stability of fishing activities for each stock or fishery and having due regard to the objectives of the common fisheries policy established by Regulation (EU) No 1380/2013. (4) The fishing opportunities for deep-sea species as defined in point (a) of Article 2 of Council Regulation (EC) No 2347/2002 (2) are decided on a biennial basis. (5) The total allowable catches (TACs) should be established on the basis of available scientific advice, taking into account biological and socioeconomic aspects whilst ensuring fair treatment between fishing sectors, as well as in the light of the opinions expressed during the consultation of stakeholders, and in particular the advisory councils concerned. (6) Fishing opportunities should be in accordance with international agreements and principles, such as the 1995 United Nations agreement concerning the conservation and management of straddling stocks and highly migratory fish stocks (3), and the detailed management principles laid down in the 2008 International Guidelines for the Management of Deep-sea Fisheries in the High Seas of the Food and Agriculture Organization of the United Nations, according to which, in particular, a regulator should be more cautious when information is uncertain, unreliable or inadequate. The absence of adequate scientific information should not be used as a reason for postponing or failing to take conservation and management measures. (7) The latest scientific advice from the International Council for the Exploration of the Sea (ICES) and from STECF indicates that most deep-sea stocks are still harvested unsustainably and that fishing opportunities for those stocks, in order to assure their sustainability, should be further reduced until the evolution of the stocks shows a positive trend. (8) In view of the ICES advice, it is appropriate for the TAC for red seabream in the North-Western waters to be made a by-catch-only TAC. (9) Significant catches of red seabream are taken from the relevant Fishery Committee for the Eastern Central Atlantic (CECAF) and General Fisheries Commission for the Mediterranean (GFCM) areas, which border on ICES subarea IX. Given that ICES data for those adjacent areas are incomplete, the scope of the TAC should remain limited to ICES subarea IX. Nevertheless, with a view to preparing future management decisions, provisions should be made for data reporting for those adjacent areas. (10) ICES advises that there should be no catches of orange roughy until 2020. In the past, TACs have been established for orange roughy (those TACs have been set at zero since 2010). It is appropriate for the fishing, retaining on board, transhipping and landing of that species to be prohibited, as the stock is depleted and is not recovering. ICES notes that there have been no directed Union fisheries for orange roughy in the North-East Atlantic since 2010. (11) According to the advice provided by ICES, limited on-board observations show that the percentage of roughhead grenadier has been less than 1 % of the reported catches of roundnose grenadier. On the basis of those considerations, ICES advises that there should be no directed fisheries for roughhead grenadier and that by-catches should be counted against the TAC for roundnose grenadier in order to minimise the potential for species misreporting. ICES indicates that there are considerable differences, of more than an order of magnitude (more than ten times), between the relative proportions of roundnose and roughhead grenadier reported in the official landings and the observed catches and scientific surveys in the areas where the fishery for roughhead grenadier currently occurs. There is very limited data available for this species, and some of the reported landing data are considered by ICES to be species misreporting. As a consequence, it is not possible to establish an accurate historical record of catches of roughhead grenadier. Therefore, any by-catches for roughhead grenadier should be limited to 1 % of each Member State's quota of roundnose grenadier and counted against that quota, in line with the scientific advice. (12) ICES advises that directed catches of deep-sea sharks should be set at zero. However, ICES also indicates that the currently applicable restrictive catch limits lead to misreporting of unavoidable by-catches of deep-sea sharks. In particular, directed artisanal deep-sea fisheries for black scabbardfish that use longlines have unavoidable by-catches of deep-sea sharks, which are currently discarded dead. In view of those facts, and in order to collect scientific information on deep-sea sharks, a restrictive by-catch allowance for 2017 and 2018 should be introduced on a trial basis by permitting limited landings of unavoidable by-catches of deep-sea sharks in directed artisanal deep-sea fisheries for black scabbardfish that use longlines. Longlines are recognised as a selective fishing gear in such fisheries. Member States concerned should develop regional management measures for the fishing of black scabbardfish and establish specific data-collection measures for deep-sea sharks to ensure close monitoring of the stocks. Fixing a Union by-catch allowance for deep-sea sharks in Union and international waters of ICES subareas V, VI, VII, VIII and IX, in Union and international waters of ICES subarea X and in Union waters of CECAF 34.1.1, 34.1.2 and 34.2 is without prejudice to the principle of relative stability as regards deep-sea sharks in those areas. (13) In accordance with Council Regulation (EC) No 847/96 (4), the stocks that are subject to various measures referred to therein should be identified. Precautionary TACs should apply for stocks for which no scientifically-based evaluation of fishing opportunities is available specifically for the year in which the TACs are to be set; analytical TACs should apply otherwise. In view of ICES and STECF advice for deep-sea stocks, those for which a science-based evaluation of the relevant fishing opportunities is not available should be subject to precautionary TACs. (14) In accordance with Article 3(1) of Regulation (EC) No 847/96, on 15 September 2016 Portugal submitted a request addressed to the Commission to increase the 2016 anchovy TAC in ICES subareas IX and X and in Union waters of CECAF 34.1.1 to 15 000 tonnes. In its advice of 21 October 2016 ICES confirmed the exceptionally good state of that anchovy stock and the fact that catches of 15 000 tonnes in 2016 may be considered sustainable. Council Regulation (EU) 2016/72 (5) should therefore be amended accordingly. (15) The fishing opportunities for anchovy in ICES subareas IX and X and in Union waters of CECAF 34.1.1 provided for in Regulation (EU) 2016/72 apply from 1 January 2016. The amending provisions set out in this Regulation should also apply from that date. Such retroactive application does not prejudice the principles of legal certainty and protection of legitimate expectations as the fishing opportunities concerned are increased compared to the opportunities established in Regulation (EU) 2016/72. (16) In order to avoid the interruption of fishing activities and to ensure the livelihood of the fishermen of the Union, this Regulation should apply from 1 January 2017. For reasons of urgency, this Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation fixes for the years 2017 and 2018 the annual fishing opportunities available to Union fishing vessels for fish stocks of certain deep-sea species in Union waters and in certain non-Union waters where catch limits are required. Article 2 Definitions 1. For the purposes of this Regulation, the following definitions shall apply: (a) Union fishing vessel means a fishing vessel flying the flag of a Member State and registered in the Union; (b) Union waters means the waters under the sovereignty or jurisdiction of the Member States, with the exception of waters adjacent to the territories listed in Annex II to the Treaty; (c) total allowable catch (TAC) means the quantity that can be taken and landed from each fish stock each year; (d) quota means a proportion of the TAC allocated to the Union or a Member State; (e) international waters means waters falling outside the sovereignty or jurisdiction of any State. 2. For the purposes of this Regulation, the following zone definitions shall apply: (a) ICES (International Council for the Exploration of the Sea) zones are the geographical areas specified in Annex III to Regulation (EC) No 218/2009 of the European Parliament and of the Council (6); (b) CECAF (Committee for Eastern Central Atlantic Fisheries) zones are the geographical areas specified in Annex II to Regulation (EC) No 216/2009 of the European Parliament and of the Council (7). Article 3 TACs and allocations The TACs for deep-sea species caught by Union fishing vessels in Union waters or in certain non-Union waters, the allocation of such TACs among Member States and the conditions functionally linked thereto, where appropriate, are set out in the Annex. Article 4 Special provisions on the allocation of fishing opportunities 1. The allocation of fishing opportunities among Member States as set out in this Regulation shall be without prejudice to: (a) exchanges made pursuant to Article 16(8) of Regulation (EU) No 1380/2013; (b) deductions and reallocations made pursuant to Article 37 of Council Regulation (EC) No 1224/2009 (8); (c) reallocations made pursuant to Article 10(4) of Council Regulation (EC) No 1006/2008 (9); (d) additional landings allowed pursuant to Article 3 of Regulation (EC) No 847/96; (e) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96; (f) deductions made pursuant to Articles 105 and 107 of Regulation (EC) No 1224/2009. 2. Article 3 of Regulation (EC) No 847/96 shall apply to stocks subject to precautionary TAC whereas Article 3(2) and (3) and Article 4 of that Regulation shall apply to stocks subject to analytical TAC, except where otherwise specified in the Annex to this Regulation. Article 5 Conditions for landing catches and by-catches Fish from stocks for which TACs are established shall be retained on board or landed only if the catches have been taken by fishing vessels flying the flag of a Member State having a quota and that quota is not exhausted. Article 6 Prohibition It shall be prohibited for Union fishing vessels to fish for orange roughy (Hoplostethus atlanticus) in Union and international waters of ICES subareas I, II, III, IV, V, VI; VII; VIII, IX, X, XII and XIV, and to retain on board, to tranship or to land orange roughy caught in that area. Article 7 Data transmission When, pursuant to Articles 33 and 34 of Regulation (EC) No 1224/2009, Member States submit to the Commission data relating to landings of quantities of stocks caught, they shall use the stock codes set out in the Annex to this Regulation. Article 8 Amendment to Regulation (EU) 2016/72 In Annex IA to Regulation (EU) 2016/72, the entry in the table for anchovy in ICES subareas IX, X and in Union waters of CECAF 34.1.1 (ANE/9/3411) is replaced by the following: Species: Anchovy Engraulis encrasicolus Zone: IX and X; Union waters of CECAF 34.1.1 (ANE/9/3411) Spain 7 174 Portugal 7 826 Union 15 000 TAC 15 000 Precautionary TAC Article 9 Entry into force This Regulation shall enter into force on the date following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. However, Article 8 shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 2016. For the Council The President G. MATEÃ NÃ  (1) Regulation (EU) No 1380/2013 of 11 December 2013 of the European Parliament and of the Council on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (2) Council Regulation (EC) No 2347/2002 of 16 December 2002 establishing specific access requirements and associated conditions applicable to fishing for deep-sea stocks (OJ L 351, 28.12.2002, p. 6). (3) Agreement on the implementation of the provisions of the United Nations Convention on the Law of the Sea of 10 December 1982 relating to the conservation and management of straddling fish stocks and highly migratory fish stocks (OJ L 189, 3.7.1998, p. 16). (4) Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (OJ L 115, 9.5.1996, p. 3). (5) Council Regulation (EU) 2016/72 of 22 January 2016 fixing for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters, and amending Regulation (EU) 2015/104 (OJ L 22, 28.1.2016, p. 1). (6) Regulation (EC) No 218/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (OJ L 87, 31.3.2009, p. 70). (7) Regulation (EC) No 216/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (OJ L 87, 31.3.2009, p. 1). (8) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (9) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters, amending Regulations (EEC) No 2847/93 and (EC) No 1627/94 and repealing Regulation (EC) No 3317/94 (OJ L 286, 29.10.2008, p. 33). ANNEX The references to fishing zones are references to ICES zones, unless otherwise specified. PART 1 Definition of species and species groups 1. In the list set out in Part 2 of this Annex, fish stocks are referred to according to the alphabetical order of the Latin names of the species. However, deep-sea sharks are placed at the beginning of that list. For the purposes of this Regulation, the following comparative table of common names and Latin names is provided: Common name Alpha-3 code Scientific name Black scabbardfish BSF Aphanopus carbo Alfonsinos ALF Beryx spp. Roundnose grenadier RNG Coryphaenoides rupestris Roughhead grenadier RHG Macrourus berglax Red seabream SBR Pagellus bogaraveo Greater forkbeard GFB Phycis blennoides 2. For the purposes of this Regulation, deep-sea sharks means the following list of species: Common name Alpha-3 code Scientific name Deep-water catsharks API Apristurus spp. Frilled shark HXC Chlamydoselachus anguineus Gulper shark CWO Centrophorus spp. Portuguese dogfish CYO Centroscymnus coelolepis Longnose velvet dogfish CYP Centroscymnus crepidater Black dogfish CFB Centroscyllium fabricii Birdbeak dogfish DCA Deania calcea Kitefin shark SCK Dalatias licha Great lanternshark ETR Etmopterus princeps Velvet belly ETX Etmopterus spinax Mouse catshark GAM Galeus murinus Bluntnose sixgill shark SBL Hexanchus griseus Sailfin roughshark (Sharpback shark) OXN Oxynotus paradoxus Knifetooth dogfish SYR Scymnodon ringens Greenland shark GSK Somniosus microcephalus PART 2 Annual fishing opportunities (in tonnes live weight) Species: Deep-sea sharks Zone: Union and international waters of V, VI, VII, VIII and IX (DWS/56789-) Year 2017 2018 Union 10 (1) 10 (1) TAC 10 (1) 10 (1) Precautionary TAC Article 3 of Regulation (EC) No 847/96 shall not apply Species: Deep-sea sharks Zone: Union and international waters of X (DWS/10-) Year 2017 2018 Portugal 10 (2) 10 (2) Union 10 (2) 10 (2) TAC 10 (2) 10 (2) Precautionary TAC Article 3 of Regulation (EC) No 847/96 shall not apply Species: Deep-sea sharks, Deania hystricosa and Deania profundorum Zone: International waters of XII (DWS/12INT-) Year 2017 2018 Ireland 0 0 Spain 0 0 France 0 0 United Kingdom 0 0 Union 0 0 TAC 0 0 Precautionary TAC Article 3 of Regulation (EC) No 847/96 shall not apply Species: Deep-sea sharks Zone: Union waters of CECAF 34.1.1, 34.1.2 and 34.2 (DWS/F3412C) Year 2017 2018 Union 10 (3) 10 (3) TAC 10 (3) 10 (3) Precautionary TAC Article 3 of Regulation (EC) No 847/96 shall not apply Species: Black scabbardfish Aphanopus carbo Zone: Union and international waters of I, II, III and IV (BSF/1234-) Year 2017 2018 Germany 3 3 France 3 3 United Kingdom 3 3 Union 9 9 TAC 9 9 Precautionary TAC Species: Black scabbardfish Aphanopus carbo Zone: Union and international waters of V, VI, VII and XII (BSF/56712-) Year 2017 2018 Germany 34 30 Estonia 17 15 Ireland 84 74 Spain 168 148 France 2 362 2 078 Latvia 110 97 Lithuania 1 1 Poland 1 1 United Kingdom 168 148 Others 9 (4) 8 (4) Union 2 954 2 600 TAC 2 954 2 600 Analytical TAC Species: Black scabbardfish Aphanopus carbo Zone: Union and international waters of VIII, IX and X (BSF/8910-) Year 2017 2018 Spain 10 9 France 26 23 Portugal 3 294 2 965 Union 3 330 2 997 TAC 3 330 2 997 Analytical TAC Species: Black scabbardfish Aphanopus carbo Zone: Union and international waters of CECAF 34.1.2 (BSF/C3412-) Year 2017 2018 Portugal 2 488 2 189 Union 2 488 2 189 TAC 2 488 2 189 Precautionary TAC Species: Alfonsinos Beryx spp. Zone: Union and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV (ALF/3X14-) Year 2017 2018 Ireland 9 9 Spain 63 63 France 17 17 Portugal 182 182 United Kingdom 9 9 Union 280 280 TAC 280 280 Analytical TAC Species: Roundnose grenadier Coryphaenoides rupestris Zone: Union and international waters of I, II and IV (RNG/124-) Year 2017 2018 Denmark 1 (5) 1 (5) Germany 1 (5) 1 (5) France 7 (5) 7 (5) United Kingdom 1 (5) 1 (5) Union 10 (5) 10 (5) TAC 10 (5) 10 (5) Precautionary TAC Species: Roundnose grenadier Coryphaenoides rupestris Zone: Union and international waters of III (RNG/03-) Year 2017 2018 Denmark 263 (6) (7) 211 (6) (7) Germany 1 (6) (7) 1 (6) (7) Sweden 14 (6) (7) 11 (6) (7) Union 278 (6) (7) 223 (6) (7) TAC 278 (6) (7) 223 (6) (7) Precautionary TAC Species: Roundnose grenadier Coryphaenoides rupestris Zone: Union and international waters of Vb, VI and VII (RNG/5B67-) Year 2017 2018 Germany 6 (8) (9) 6 (8) (9) Estonia 45 (8) (9) 46 (8) (9) Ireland 198 (8) (9) 203 (8) (9) Spain 49 (8) (9) 50 (8) (9) France 2 513 (8) (9) 2 569 (8) (9) Lithuania 58 (8) (9) 59 (8) (9) Poland 29 (8) (9) 30 (8) (9) United Kingdom 148 (8) (9) 151 (8) (9) Others 6 (8) (9) (10) 6 (8) (9) (10) Union 3 052 (8) (9) 3 120 (8) (9) TAC 3 052 (8) (9) 3 120 (8) (9) Analytical TAC Species: Roundnose grenadier Coryphaenoides rupestris Zone: Union and international waters of VIII, IX, X, XII and XIV (RNG/8X14-) Year 2017 2018 Germany 17 (11) (12) 14 (11) (12) Ireland 4 (11) (12) 3 (11) (12) Spain 1 883 (11) (12) 1 508 (11) (12) France 87 (11) (12) 69 (11) (12) Latvia 30 (11) (12) 24 (11) (12) Lithuania 4 (11) (12) 3 (11) (12) Poland 590 (11) (12) 472 (11) (12) United Kingdom 8 (11) (12) 6 (11) (12) Union 2 623 (11) (12) 2 099 (11) (12) TAC 2 623 (11) (12) 2 099 (11) (12) Analytical TAC Species: Red seabream Pagellus bogaraveo Zone: Union and international waters of VI, VII and VIII (SBR/678-) Year 2017 2018 Ireland 4 (13) 4 (13) Spain 116 (13) 104 (13) France 6 (13) 5 (13) United Kingdom 14 (13) 13 (13) Others 4 (13) 4 (13) Union 144 (13) 130 (13) TAC 144 (13) 130 (13) Analytical TAC Species: Red seabream Pagellus bogaraveo Zone: Union and international waters of IX (14) (SBR/09-) Year 2017 2018 Spain 137 (15) 130 (15) Portugal 37 (15) 35 (15) Union 174 (15) 165 (15) TAC 174 (15) 165 (15) Analytical TAC Species: Red seabream Pagellus bogaraveo Zone: Union and international waters of X (SBR/10-) Year 2017 2018 Spain 5 5 Portugal 507 507 United Kingdom 5 5 Union 517 517 TAC 517 517 Analytical TAC Species: Greater forkbeard Phycis blennoides Zone: Union and international waters of I, II, III and IV (GFB/1234-) Year 2017 2018 Germany 9 8 France 9 8 United Kingdom 15 13 Union 33 29 TAC 33 29 Analytical TAC Species: Greater forkbeard Phycis blennoides Zone: Union and international waters of V, VI and VII (GFB/567-) Year 2017 2018 Germany 11 (16) 10 (16) Ireland 278 (16) 247 (16) Spain 628 (16) 559 (16) France 380 (16) 338 (16) United Kingdom 869 (16) 774 (16) Union 2 166 (16) 1 928 (16) TAC 2 166 (16) 1 928 (16) Analytical TAC Species: Greater forkbeard Phycis blennoides Zone: Union and international waters of VIII and IX (GFB/89-) Year 2017 2018 Spain 258 (17) 230 (17) France 16 (17) 14 (17) Portugal 11 (17) 10 (17) Union 285 (17) 254 (17) TAC 285 (17) 254 (17) Analytical TAC Species: Greater forkbeard Phycis blennoides Zone: Union and international waters of X and XII (GFB/1012-) Year 2017 2018 France 9 8 Portugal 40 36 United Kingdom 9 8 Union 58 52 TAC 58 52 Analytical TAC (1) Exclusively for by-catches in longline fishery targeting black scabbardfish. No directed fishery shall be permitted. (2) Exclusively for by-catches in longline fishery targeting black scabbardfish. No directed fishery shall be permitted. (3) Exclusively for by-catches in longline fishery targeting black scabbardfish. No directed fishery shall be permitted. (4) Exclusively for by-catches. No directed fisheries are permitted under this quota. (5) No directed fisheries of roughhead grenadier are permitted. By-catches of roughhead grenadier (RHG/124-) shall be counted against this quota. They may not exceed 1 % of the quota. (6) No directed fishery for roundnose grenadier shall be conducted in ICES zone IIIa. (7) No directed fisheries of roughhead grenadier are permitted. By-catches of roughhead grenadier (RHG/03-) shall be counted against this quota. They may not exceed 1 % of the quota. (8) A maximum of 10 % of each quota may be fished in Union and international waters of VIII, IX, X, XII and XIV (RNG/*8X14- for roundnose grenadier; RHG/*8X14- for roughhead grenadier by-catches)). (9) No directed fisheries of roughhead grenadier are permitted. By-catches of roughhead grenadier (RHG/5B67-) shall be counted against this quota. They may not exceed 1 % of the quota. (10) Exclusively for by-catches. No directed fisheries are permitted. (11) A maximum of 10 % of each quota may be fished in Union and international waters of Vb, VI, VII (RNG/*5B67- for roundnose grenadier; RHG/*5B67- for roughhead grenadier by-catches). (12) No directed fisheries of roughhead grenadier are permitted. By-catches of roughhead grenadier (RHG/8X14-) shall be counted against this quota. They may not exceed 1 % of the quota. (13) Exclusively for by-catches. No directed fisheries are permitted under this quota. (14) Catches in the GFCM area 37.1.1 shall nevertheless be reported (SBR/F3711). Catches in the CECAF area 34.1.11 shall nevertheless be reported (SBR/F34111). (15) A maximum of 8 % of this quota may be fished in Union and international waters of VI, VII and VIII (SBR/*678-). (16) A maximum of 8 % of this quota may be fished in Union and international waters of VIII and IX (GFB/*89-). (17) A maximum of 8 % of this quota may be fished in Union and international waters of V, VI, VII (GFB/*567-).